Citation Nr: 1506680	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  07-03 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for multiple sclerosis

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions promulgated in March 2006 and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By the March 2006 rating decision, the RO denied service connection for vertigo.  All other appellate claims were addressed by the December 2008 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before personnel at the RO in December 2006, and before the undersigned Veterans Law Judge (VLJ) in May 2010.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.

In September 2011, the Board, in pertinent part, denied the Veteran's claims of entitlement to a rating in excess of 20 percent for hearing loss, and service connection for vertigo.  The Board also remanded the claim of service connection for multiple sclerosis for the promulgation of a Statement of the Case (SOC) in accord with the holding of Manlincon v. West, 12 Vet. App. 238 (1999).

An SOC for the multiple sclerosis claim was subsequently promulgated in October 2012, and the Veteran perfected his appeal by filing a timely Substantive Appeal in November 2012.  See 38 C.F.R. §§ 20.200, 20.302.

The Board further notes, with respect to the hearing loss and vertigo claims, that in October 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. 
§ 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  The Veteran responded in November 2013 that he wished to have the prior decision vacated and that a new hearing was desired in this case.

Based upon the Veteran's response, the Board issued a decision in June 2014 vacating the September 2011 decision to the extent it denied the hearing loss and vertigo claims.  The Veteran subsequently provided testimony at a new hearing before the undersigned VLJ in December 2014.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, further development is required regarding the hearing loss and multiple sclerosis claims.  

As an additional matter, the Board notes that its September 2011 decision found that new and material evidence had been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); and remanded the underlying service connection claim for further development.  Thereafter, a September 2012 rating decision established service connection for such a disability.  

Moreover, the record does not reflect the Veteran submitted a timely Notice of Disagreement to that decision to include the initial rating assigned or effective date thereof.  Therefore, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

Despite the foregoing, the Board notes the Veteran did raise a claim of entitlement to an increased rating for his service-connected PTSD in a December 2014 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested on the issue of service connection for vertigo.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issue of service connection for vertigo have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal on the issue of entitlement to service connection for vertigo.  He expressed his desire to withdraw this issue at his December 2014 hearing, and his representative confirmed this desire in a subsequent January 2015 written statement.  

Consequently, there remain no allegations of errors of fact or law for appellate consideration regarding this claim.  Accordingly, the Board does not have jurisdiction to review this appellate claim and it is dismissed.

ORDER

The appeal on the issue of entitlement to service connection for vertigo is dismissed.
REMAND

With respect to the hearing loss claim, the Board notes the Veteran was accorded VA examinations in November 2008 and March 2010.  However, based on evidence and testimony provided by the Veteran, the Board finds that the evidence currently of record may not accurately reflect the current nature and severity of this service-connected disability.  Specifically, the Veteran indicated at his December 2014 hearing that his hearing loss had increased in severity, and that in view of its current severity a new examination would be appropriate in the case.

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Inasmuch as 5 years have passed since the last examination and in light of the Veteran's testimony about the severity of his hearing loss, the Board concludes that this case must be remanded to accord the Veteran a new examination to evaluate his hearing loss.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In regard to the multiple sclerosis claim, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The law also provides that if multiple sclerosis becomes manifest to a degree of 10 percent or more within 7 years from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Since the minimum disability rating for multiple sclerosis is 30 percent, any manifestation of multiple sclerosis can meet the 10-percent requirement at any time during the first 7 years after service.  38 C.F.R. § 4.124, Diagnostic Code 8018. 

To establish service connection for a chronic disease on a presumptive basis, it is not required that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. 3.307(c).

In this case, the Veteran has indicated and testified at his December 2014 hearing, that he developed imbalance problems while on active duty, and that these problems were ultimately diagnosed as his multiple sclerosis.  He also indicated that his prior claim of service connection for vertigo was really for his multiple sclerosis.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board notes, however, that while the Veteran is competent to describe visible imbalance symptoms, multiple sclerosis is a complex medical disability that generally requires competent medical evidence to diagnose and determine the etiology thereof.  Nevertheless, lay testimony describing symptoms can support a later diagnosis and opinion by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The evidence does include a March 2005 VA treatment record with an opinion from a clinician that addressed the Veteran's imbalance complaints, and was used as a basis to deny his claim of service connection for vertigo.  However, it does not appear this opinion specifically addressed the etiology of the Veteran's multiple sclerosis.

In view of the foregoing, the Board concludes that a remand is also required to evaluate the nature and etiology of the Veteran's multiple sclerosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin, supra.

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his hearing loss since March 2010, and for his multiple sclerosis since July 2010.  After securing any necessary release, should obtain those records not on file.

Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service imbalance/multiple sclerosis symptomatology; as well as the nature, extent and severity of his hearing loss symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected hearing loss.  The claims folder should be made available to the examiner for review before the examination.  In addition to the objective audiology test results, the examiner should describe the effects of the hearing loss disability on the Veteran's ordinary activities of daily life.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

4.  The Veteran should also be afforded an examination to determine the nature and etiology of his multiple sclerosis.  The claims folder should be made available to the examiner for review before the examination.  

Following evaluation of the Veteran, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's multiple sclerosis is etiologically related to a disease or injury in service.

The examiner must also state whether it at least as likely as not that multiple sclerosis manifested, i.e., became symptomatic, within seven years of service separation in September 1969.

In rendering this opinion, the examiner must address the Veteran's report of recurrent imbalance problems since service.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


